         Case 1:20-cv-09657-JSR Document 13 Filed 02/05/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROTHSCHILD BROADCAST
 DISTRIBUTION SYSTEMS, LLC,
                                                      20-cv-9657 (JSR)
              Plaintiff,
                                                      ORDER
         -against-

 AIRCALL.IO, INC.,

              Defendant.


JED S. RAKOFF, U.S.D.J.

     In a telephone conference convened earlier today, the parties

informed    the     Court   that    they       have    reached       a    settlement   in

principle.     Accordingly,        the   case         is    hereby       dismissed   with

prejudice, but with leave to any party to move within 30 days from

the date hereof to reopen the case and proceed to trial if the

settlement     is    not    fully    effectuated.            The     initial    pretrial

conference, currently scheduled for Monday, February 8, 2021 at

11:00 a.m., is hereby adjourned.

     SO ORDERED.

Dated:       New York, NY                                  ________________________

             February 5, 2021                              JED S. RAKOFF, U.S.D.J.




                                           1
